Citation Nr: 1415457	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-25 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Raynaud's phenomenon.

2. Entitlement to service connection for breast masses (fibrocystic breast disease). 

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for sinus bradycardia (palpitations). 

6. Entitlement to service connection for syncope. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rutkin, J.M.


INTRODUCTION

The Veteran served on active duty from July 1983 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005, March 2008, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  These claims are now under the jurisdiction of the RO in St. Petersburg, Florida.  In a November 2013 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated the Board's December 2012 decision denying service connection for Raynaud's phenomenon, and remanded the matter for further action in accordance with the terms of the joint motion. 

These claims were initially assigned two docket numbers.  In the interest of efficiency, the Board has consolidated all claims on appeal under the earlier docket number.  

The Veteran testified at a December 2010 hearing before the undersigned with respect to the Raynaud's phenomenon claim.  A transcript is of record.  With respect to the other claims on appeal, she withdrew her request to testify at a hearing before the Board in a November 2012 statement.  

The RO found that the September 2005 rating decision was final with respect to the denials of service connection for bilateral knee disabilities, and therefore that these claims could only be considered on the merits if new and material evidence were submitted to reopen them.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  However, the Veteran's October 2005 notice of disagreement (NOD) addressing the September 2005 rating decision, which denied a number of claims, arguably encompassed the knee claims as well.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.201 (2013).  In this regard, she referred to her knees in discussing the denial of her claims for shin splints.  Moreover, new and material evidence was submitted within one year of the September 2005 rating decision in the form of an August 2006 VA treatment record and a November 2005 Naval Hospital Pensacola treatment record showing diagnoses of bilateral chondromalacia and patellofemoral syndrome, respectively.  The September 2005 rating decision denied the claims on the basis that there was no post-service evidence of abnormalities of the knees.  Because new and material evidence of disorders of the knees was submitted within one year of the September 2005 rating decision, it was not final with respect to the denials of service connection for bilateral knee disabilities, and these claims have remained pending since initially submitted in March 2005.  See 38 C.F.R. § 3.156(b).  

The service connection claims for sinus bradycardia (palpitations) and syncope are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Raynaud's phenomenon was incurred in active service. 

2. Masses in the breasts (diagnosed as fibrocystic breast disease) were incurred in active service. 

3. Bilateral knee disabilities were incurred in active service.


CONCLUSIONS OF LAW

1. Service connection for Raynaud's phenomenon is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2. Service connection for breast masses (fibrocystic breast disease) is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3. Service connection for a left knee disability is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4. Service connection for a right knee disability is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Raynaud's Phenomenon 

Credible evidence of record shows that the Veteran's Raynaud's disorder first manifested during active service.  Treatment records dated in April and May 2007 from the Naval Hospital Pensacola (NHP) show that the Veteran reported that since 2002, when she was on active duty, she had experienced symptoms of cold fingers and change in color of the fingers, as well as a burning sensation in the toes when exposed to cold temperatures.  The treating physician found that the Veteran had clinical symptoms of Raynaud's phenomenon and prescribed medication for it.  A June 2007 letter from a private rheumatologist, A. Graybiel, MD, confirmed that the Veteran had Raynaud's phenomenon, which she reported began abruptly in 2002 with severe pain and bluish discoloration of her finger tips when marching recruits in subzero temperatures.  After a subsequent occurrence, she managed her symptoms by wearing protection for her hands and feet, but still experienced numbness, blanching, and discomfort in her fingertips when exposed to cold. 

Although the service treatment records do not reflect any symptoms or diagnoses of Raynaud's, the Veteran has provided credible statements that she did not seek treatment for these symptoms during service, believing that they were another sign of her service-connected anemia and did not warrant separate attention or mention at the time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  Recently, in January 2014, the Veteran submitted two statements signed by witnesses who served with her, C.E. and T.W., attesting to the Veteran's sensitivity to cold, use of hand warmers, and requests to lower the air conditioning in the room.  These statements provide significant support for the Veteran's assertions regarding her in-service symptoms which was not previously of record.  The fact that she sought treatment for Raynaud's only a year and a half after she retired from a career in the Navy spanning over twenty years, and that she related to her doctors a history of Raynaud's symptoms since 2002, and thus since service, further supports the credibility of her statements.  

Resolving any doubt in favor of the claim, the evidence shows that the Veteran's Raynaud's phenomenon has been present since active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on this finding, the weight of the July 2011 VA examiner's opinion against a relationship to service is discounted, as it was based exclusively on an assumption that this disorder did not manifest during service, and merely because there was no contemporaneous documentation of it.  The September 2012 VA opinion also does not weigh against direct service connection, as it only addressed the issues of secondary and presumptive service connection, and did not address or account for the credible and competent evidence of Raynaud's symptoms during and after service. 

Accordingly, because a relationship between the Veteran's Raynaud's phenomenon and service is established, the criteria for service connection are satisfied and the claim is granted.  See 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 


B. Breast Masses

Service connection for breast masses, diagnosed as fibrocystic breast disease, is established.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Shortly before her retirement from a career in the Navy, a May 2005 joint Department of Defense (DOD)-VA comprehensive examination report shows that a mammogram was abnormal and revealed calcifications in the breasts.  An August 2005 NHP treatment record also shows that a mammogram revealed masses in the breast, which was diagnosed as fibrocystic breast disease.  A puncture aspiration of a cyst in the left breast was performed at this time.  NHP records dated in December 2005 and August 2012 show that a mass in the left breast continued to be present on examination shortly after the Veteran retired from service and during the pendency of this claim.  

Accordingly, because the evidence shows breast masses during service which continued to be present during the pendency of this claim, service connection is granted.  See id.

C. Bilateral Knee Disorders

Service connection for bilateral knee disorders is established.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service treatment records show that the Veteran had bilateral knee pain in August 1988, August 1998, and November 2001.  The August 1988 service treatment record reflects that the Veteran reported knee pain since August 1984 when her knees were injured in a motor vehicle accident.  The Veteran also reported continued knee pain at the May 2005 DOD-VA examination prior to her retirement in August 2005.  Although objective pathology of the knees was not found during service, and a May 2005 VA X-ray study was also negative for abnormalities, an August 2006 VA treatment record and a November 2005 NHP treatment record show diagnoses of bilateral chondromalacia patella and patellofemoral syndrome, respectively.  Moreover, the post-service treatment records amply document the Veteran's chronic knee pain throughout the pendency of this claim, as well as other symptoms such as crepitus and popping, for which she has sought treatment repeatedly.  Her knees were diagnosed with degenerative changes and a possible inflammatory process based on an X-ray study and a magnetic resonance imaging (MRI) study, as reflected in February 2009 and November 2009 VA treatment records.  VA treatment records dated in May 2009 also show diagnoses of patella tendonitis.  She underwent several series of injections of corticosteroids and viscosupplementation of the knees at VA in 2009, 2010, and 2011.  There is no evidence of post-service trauma or injury to the knees that may have caused her current symptoms or pathology.  

Thus, resolving any doubt in favor of these claims, because the evidence shows injury to the knees and several reports of knee pain over the years during the Veteran's military career, bilateral knee pain at the time of retirement from service, and chronic knee pain thereafter diagnosed within a year of retirement as chondromalacia patella and patellofemoral syndrome, and eventually as degenerative changes, service connection for bilateral knee disabilities is granted.  See id.; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for Raynaud's phenomenon is granted. 

Entitlement to service connection for breast masses (fibrocystic breast disease) is granted. 

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.


REMAND

While the Board sincerely regrets the delay, the service connection claims for sinus bradycardia (palpitations) and syncope must be remanded for further development to ensure an informed decision, to satisfy all due process requirements, and to afford the claims every due consideration.

The RO must consider additional evidence associated with the file since these claims were last adjudicated in a May 2010 statement of the case (SOC), and issue a supplemental statement of the case (SSOC) if it continues to deny the claims.  See 38 C.F.R. § 19.31 (2013).  In this regard, several years' worth of VA treatment records, treatment records from the Naval Hospital Pensacola, and other evidence has been associated with the claims file since the May 2010 SOC was issued.  Some of this evidence is relevant to the claims, such as VA treatment records dated in November 2010 and June 2011 pertaining to the Veteran's syncope and palpitations, and a May 2010 private examination report, which is discussed in more detail in the following paragraph.  Any new evidence associated with the file prior to its transfer to the Board that may be relevant to the claims must be considered by the agency of original jurisdiction (AOJ), and an SSOC issued if the claims continue to be denied.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  

A VA examination and opinion must also be obtained to determine whether the Veteran has a disorder of the autonomic nervous system manifested by sinus bradycardia (palpitations), syncope, and any other symptoms.  In this regard, a May 2010 private autonomic nervous system report authored by a C. Thompson, MD, reflects that testing showed very mild evidence of possible autonomic abnormalities responsible for symptoms of dizziness, palpitations, and fatigue.  Moreover, a June 2011 VA treatment record reflects a cardiologist's observation that although the Veteran did not have any abnormalities of the heart to account for her sinus bradycardia or palpitations, autonomic dysfunction was "likely present" in view of Dr. Thompson's May 2010 private autonomic nervous system report.  Similarly, although VA treatment records dated in September 2007 and November 2010 reflect findings that the Veteran's syncope and light-headedness represent transient vasovagal responses or normal body homeostatic mechanisms as opposed to any underlying disorder or pathology, the examiner must address whether a disorder of the autonomic nervous system may account for these symptoms in light of the May 2010 private examination report and June 2011 VA treatment record.  

Any outstanding VA treatment records and Naval Hospital Pensacola records must also be obtained, and the Veteran provided an opportunity to identify any other relevant records or evidence. 

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to identify any outstanding treatment records pertaining to her syncope and sinus bradycardia (palpitations).  Then, take appropriate steps to secure copies of any treatment records identified by her which are not currently of record, including all VA treatment records and any private treatment records for which she has furnished the necessary authorization.  

All efforts to obtain these records must be documented and associated with the claims file, to include any negative responses received.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately her responsibility to submit the records in question. 

2. Obtain any outstanding VA treatment records from the Montgomery VA Medical Center (VAMC) and the VA Gulf Coast Healthcare System/Biloxi VAMC, including the Pensacola outpatient clinic, dated since December 2012 and associate them with the claims file (preferably the Virtual File). 

3. Obtain any outstanding treatment records from the Naval Hospital Pensacola since January 2012. 

4. Then, schedule the Veteran for a VA neurological examination to assess the nature and etiology of her syncope, dizziness/light-headedness, and sinus bradycardia (palpitations) in terms of any possible neurological disorder, in accordance with the instructions below.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner must render an opinion as to whether the Veteran's syncope, dizziness/lightheadedness and/or sinus bradycardia (palpitations) are manifestations of autonomic nervous system dysfunction or any other disorder.  

The examiner's attention is drawn to the May 2010 private autonomic nervous system report by Dr. Thompson, and the June 2011 VA treatment record suggesting that the Veteran's sinus bradycardia or palpitations could be due to autonomic nervous dysfunction, which was "likely present."  

If the examiner does find that the Veteran has a disorder of the autonomic nervous system manifested by abnormal heart rhythms (sinus bradycardia or palpitations) and/or symptoms of syncope, lightheadedness, or dizziness, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that this disorder had its onset in active military service or is otherwise related to service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  In this regard, the examiner should note that sinus bradycardia was detected during active service, and the Veteran had several fainting episodes during her military career. 

The examiner must provide a complete explanation for the conclusion reached. 

5. Then, after completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC).  The SSOC must reflect consideration of all pertinent evidence associated with the file since the May 2010 SOC, including VA treatment records dated since April 2010, and the May 2010 private autonomic nervous system report by Dr. Thompson.  The Veteran must be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


